Citation Nr: 0024897	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  97-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1958 to June 
1962.

In a July 1996 rating action, the RO increased the veteran's 
service-connected low back disorder from 10 percent to 20 
percent disabling.  The veteran appealed for a higher 
evaluation.

The veteran provided testimony at a hearing before an RO 
hearing officer in April 1997 and at a video-conference 
hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board) in July 2000.  Transcripts of both 
hearings are of record..  At the July 2000 video-conference 
hearing, the veteran submitted additional evidence and waived 
her right to have it initially considered by the RO.  
38 C.F.R. § 20.1304(c).

Furthermore, the Board notes that in a February 2000 rating 
action, the RO granted service connection for a right knee 
disorder, secondary to the service-connected low back 
disability and assigned a noncompensable rating.  In a 
statement received by the Board in August 2000, the veteran 
indicated that he was not satisfied with the noncompensable 
rating assigned to his right knee condition.  The Board 
construes the veteran's statement as a timely NOD regarding 
the issue of entitlement to a compensable evaluation for a 
right knee disorder. Accordingly, the Board is required to 
remand this issue to the RO for issuance of a statement of 
the case (SOC).  The matter of entitlement to a compensable 
evaluation for a right knee disorder will be addressed in the 
remand section below.


FINDING OF FACT

A low back disability is manifested by no more than a 
moderate limitation of motion, with x-ray evidence of 
degenerative changes and subjective complaints of pain, but 
without evidence of neurologic involvement, symptomatic 
scarring or additional functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
low back disability have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran contends that his low back disorder is more 
severe than currently evaluated and that it should receive a 
higher evaluation.

A VA outpatient treatment record dated in July 1995 revealed 
that the veteran was seen with complaints of low back pain 
radiating down to the right lower extremity.    
It was noted that an x-ray of the spine revealed joint space 
narrowing at L4-L5 and L5-S1.  The assessment was 
degenerative joint disease of the spine.

At a December 1995 VA orthopedic examination, the veteran 
walked erect without a list, tilt, or limp.  He walked on his 
heels and the balls of his feet easily.  He squatted quickly, 
easily and completely.  There was no surgical scar over the 
spine or paravertebral muscle spasm.  Range of motion testing 
revealed flexion to 90 degrees, extension to 25 degrees, 
lateral extension of 30 degrees on each side, and rotation to 
45 degrees on each side.  Straight leg raising was to 90 
degrees on the right and the left.  Knee jerks and ankle 
jerks were active and equal on the right and the left.   X-
ray of the lumbosacral spine revealed degenerated L5-S1 disc 
and spondylosis at L5-S1.

A letter of medical treatment dated in November 1996 was 
received from F. Lee, M.D.  Dr. Lee stated that the veteran 
had chronic low back pain that persisted to the present.  He 
reported that that a lumbosacral spine x-ray taken in June 
1996 showed disc space narrowing at L4-L5 and L5-S1 and that 
there was radiographic evidence of muscle spasms.

A statement of support was received by the veteran's wife in 
December 1996.  She stated that the veteran's back condition 
had become progressively worse over the past three years and 
that at times pain killers did not work effectively at 
relieving the back pain.  She indicated that there are nights 
that the pain and discomfort are so severe that he was unable 
to sleep.  

At an April 1997 hearing before an RO hearing officer, the 
veteran testified that he has continuous pain in his back and 
that medication does not completely stop the pain.  He stated 
that he gets muscle spasms and that the pain radiates down 
his right buttock into right leg.  He also stated that he 
experiences flare ups.

The veteran was afforded a VA neurological and orthopedic 
examinations in May 1998.  At the neurological examination, 
the examiner noted that a June 1997 EMG and nerve conduction 
examination showed no abnormality and that a September 1996 
lumbosacral spine MRI showed degenerative joint disease and 
disc desiccation.  It was also noted that there was no 
evidence of a herniated disc.  Examination of the cranial 
nerves was normal.  Motor examination was normal.  Sensory 
examination was intact to pin distally.  There was no pain on 
straight leg raising.  Gait and Romberg were normal.  The 
diagnoses were normal neurologic examination and no clinical 
evidence of lumbosacral radiculopathy.

At the VA orthopedic examination, the veteran complained of 
constant back pain with stiffness, fatigability and lack of 
endurance.  He stated that could not sleep due to the pain.  
He has not had any surgery for his low back condition.  On 
examination, he walked erect, with no list, limp, or tilt.  
He could rise on his toes and heels easily.  He stated that 
he could not squat but could flex both knees to 90 degrees.  
Range of motion testing revealed forward flexion to 80 
degrees with pain.  Back extension was to 5 degrees.  Flexion 
to the right and to the left was to 20 degrees.  Rotation to 
the right was to 35 degrees and to the left was 40 degrees.  
There was no spasm or weakness.  There were no surgical scars 
over the spine.  There was no paravertebral muscle spasm.  
Knee and ankle jerks were active and equal on both the right 
and left.  The examiner noted that June 1995 x-ray revealed 
degenerative joint disease with narrowing at T12-L1 and L5-
S1.  A September 1996 MRI revealed mild degenerative 
arthritis of the lumbosacral spine and mild disc desiccation 
at L4-5 with no evidence of disc herniation.  The diagnoses 
were mild degenerative arthritis of the lumbosacral spine and 
no evidence of disc herniation.

The veteran was afforded a hearing before the undersigned 
Member of the Board at the RO in July 2000.  He testified 
that he suffers from several spasms a day with various 
degrees of pain.  He stated that suffered from the spasms 
particularly at night.  He reported that he also has 
radiating pain into his right buttock.  He stated that he 
doesn't bend, squat, or lift heavy weights as a result of his 
back condition 

The veteran submitted additional medical evidence at the July 
2000 hearing with a written waiver of initial RO 
consideration pursuant to 38 C.F.R. § 20.1304(c).  The 
evidence included a private MRI study dated in April 2000.  
The impression was degenerative disc disease seen throughout 
the lumbar spine, most pronounced at L4-L5.  There was mild 
bulging of the L3-L4 on the left .  The L3-L4 foramina were 
mildly stenotic.  There was moderate disc space narrowing at 
L4-L5.  Mild retrolisthesis of the L4 on L5 was seen.  There 
was no spinal stenosis.  The proximal foramina were mildly 
narrowed.  The evidence also consisted of a VA outpatient 
treatment record dated in July 2000 in which the veteran 
complained of increased back pain and sciatic pain.  The 
assessment was maximize current medication to treat the pain.
  
II.  Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered. See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1996).  The Court has held that where a diagnostic code 
is not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). Moreover, it has been held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion. Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

38 C.F.R. § 4.71a, Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Where the limitation of motion of the specific joint or 
joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by x-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  Id.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet.App. 259, 261-62 (1994).

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292. Slight limitation is evaluated as 10 
percent disabling; moderate limitation is evaluated as 20 
percent disabling and severe limitation is evaluated as 40 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295. With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  Id.

Diagnostic Code 5293 pertains to intervertebral disc syndrome 
and provides that a zero percent evaluation is applied to a 
post-operative, cured condition.  A 10 percent evaluation 
requires mild symptoms.  A 20 percent evaluation is for 
moderate symptoms and recurring attacks.  A 40 percent 
evaluation is applied for severe symptoms characterized by 
recurring attacks with intermittent relief.  A 60 evaluation 
is the maximum evaluation for this diagnostic code, requiring 
evidence of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

The RO has evaluated the veteran's low back condition under 
Diagnostic Code 5293 which pertains to intervertebral disc 
syndrome and Diagnostic Code 5295 which pertains to 
lumbosacral strain.  

Under Diagnostic Code 5293 a 40 percent rating requires 
severe symptoms characterized by recurring attacks with 
intermittent relief.  The veteran has complained of frequent 
muscle spasms and radiating pain, however, current medical 
evidence is absent for notations of such symptomatology.  A 
May 1998 VA neurological examination revealed normal 
neurologic findings with no clinical evidence of lumbosacral 
radiculopathy.  There was no pain on straight leg raising and 
gait and Romberg were normal.  Thus, with no competent 
evidence of neurologic involvement, a higher evaluation under 
Diagnostic Code 5293 is not warranted.  
 
To warrant assignment of an increased evaluation under 
Diagnostic Code 5295, with 40 percent being the maximum 
available percentage evaluation, the competent evidence would 
need to show severe symptoms such as listing of the whole 
spine to the opposite side; positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
a loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. Once again, a 
review of the competent evidence of record is consistently 
absent for notations of most symptomatology.  Current VA 
orthopedic examination revealed that there was paravertebral 
muscle spasms however, the veteran walked erect, with no 
list, limp, or tilt.  He could rise on his heals and toes 
easily.  He stated that he could not squat but he could flex 
both knees to 90 degrees.  Range of motion testing revealed 
overall moderate limitation of motion.  The examiner's 
diagnoses were mild degenerative arthritis of the lumbosacral 
spine with no evidence of disc herniation.  The veteran has 
consistently complained of pain, however, such complaints of 
pain, with at most evidence of some moderate limited motion 
and occasional spasm, are consistent with no more than the 20 
percent criteria under Diagnostic Code 5295.

The Board has considered whether an increased evaluation is 
warranted under Diagnostic Code 5292.  Moderate limitation is 
evaluated as 20 percent disabling and severe limitation is 
evaluated as 40 percent disabling under that code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Separate evaluations would 
not be warranted as Diagnostic Code 5295 includes 
contemplation of motion limitation. See 38 C.F.R. § 4.14.  In 
May 1998, the veteran demonstrated forward flexion of 80 
degrees with pain.  Back extension was to 5 degrees.  Flexion 
to the right and left were to 20 degrees.  Rotation to the 
right was to 35 degrees and rotation to the left was to 40 
degrees.  The findings, overall, can be interpreted as 
consistent with a moderate limitation of motion and not 
severe.  Such findings are consistent with assignment of a 20 
percent under limitation of motion codes, and application of 
38 C.F.R. §§ 4.40, 4.45, 4.59 would not result in a higher 
evaluation. The Board finds  probative multiple professional 
assessments to the effect that the veteran's clinical back 
findings are less significant than his subjective complaints 
and that his disability is no more than moderately disabling.  

The competent evidence also does not show symptomatic 
scarring to warrant consideration under 38 C.F.R. § 4.118.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation for the veteran's back.  
Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order. The evidence in this case fails to 
show that either the veteran's back causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.


ORDER

An evaluation in excess of 20 percent for a service-connected 
low back disability is denied.



REMAND

Regarding the issue of entitlement to a compensable rating 
for a right knee disorder, the Board notes that the February 
2000 decision granted service connection for a right knee 
disorder, secondary to a low back disability and assigned a 
noncompensable rating.  In a statement received by the Board 
in August 2000, the veteran stated that he was not satisfied 
with the noncompensable rating.  The Board construes the 
veteran's statement as a timely NOD regarding the issue of an 
increased rating.  Accordingly, the Board is required to 
remand this issue to the RO for issuance of a statement of 
the case (SOC). See Manlicon v. West, 12 Vet. App. 238 (1999) 
(The NOD initiated review by the Board of the RO's denial of 
the claim and bestowed jurisdiction on the court; the Board 
should have remanded that issue to the RO, for issuance of a 
SOC.)

As such, in order to comply with the duty to assist under 38 
U.S.C.A. § 5107, the Board finds that the issue of 
entitlement to a compensable evaluation for a right knee 
disorder should be REMANDED to the RO for the following 
action:

The RO should issue a statement of the 
case.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board. See 38 U.S.C.A. § 7104(a) 
(West 1991).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

